Exhibit 10.3

BARE ESCENTUALS, INC.

TRANSACTION BONUS PLAN

(January 14, 2010)

 

1. PURPOSE

The purpose of the Bare Escentuals, Inc. Transaction Bonus Plan is to motivate
and reward certain employees of Bare Escentuals, Inc., a Delaware corporation,
and its subsidiaries by providing them with the opportunity to earn cash bonuses
upon the consummation of the transactions contemplated by the Merger Agreement.
The Plan shall also serve a retention incentive for those employees who are
critical to the Company’s success and whose retention is necessary to ensure a
smooth transition in connection with the Merger and the future success of the
Company.

 

2. DEFINITIONS

The following definitions shall be applicable throughout the Plan:

 

  (a) “Board” means the Board of Directors of the Company, as constituted from
time to time.

 

  (b) “Bonus Agreement” means a written agreement which provides a Participant
with the opportunity to earn a Transaction Bonus under the Plan.

 

  (c) “Closing Date” has the meaning set forth in the Merger Agreement.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

  (e) “Company” means Bare Escentuals, Inc. and its successors and assigns.

 

  (f) “Merger Agreement” means the Agreement and Plan of Merger, dated as of
January 14, 2010, among Shiseido Co., Ltd., a Japanese corporation, Blush
Acquisition Corporation, a Delaware corporation and an indirect wholly-owned
subsidiary of Shiseido Co., Ltd., and the Company.

 

  (g) “Participant” means any officer or employee of the Company or any
subsidiary of the Company who is designated as a Participant by the Board
pursuant to a Bonus Agreement.

 

  (h) “Plan” means this Transaction Bonus Plan, as amended from time to time.



--------------------------------------------------------------------------------

  (i) “Transaction Bonus” means a cash incentive payable under the Plan to a
Participant upon consummation of the transactions contemplated by the Merger
Agreement. The amount of a Participant’s Transaction Bonus shall be determined
by the Board in its sole discretion and shall be separately communicated to the
Participant in the Bonus Agreement delivered to such Participant.

 

3. ADMINISTRATION

The Board, in its sole discretion, shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

  (a) To determine which employees of the Company and its subsidiaries shall be
designated as Participants entitled to participation in the Plan and the terms
under which they will be entitled to participate;

 

  (b) To determine the amount of each Participant’s Transaction Bonus; and

 

  (c) To make any and all determinations necessary or advisable for the
administration of the Plan.

The Board shall have the discretionary authority to interpret the provisions of
the Plan, and the decisions of the Board shall be final and binding on all
parties making claims under the Plan. No member of the Board or its delegate
will be liable for any action or determination made by the Board or its delegate
with respect to the Plan or any distribution paid under the Plan and all members
of the Board and its delegate shall be fully indemnified and held harmless by
the Company or its successor in respect of any such action, determination or
interpretation.

 

4. ELIGIBILITY

Officers and employees of the Company and its subsidiaries shall be eligible to
participate in the Plan as determined in the sole discretion of the Board, which
participation shall be evidenced by a Bonus Agreement. Exhibit A to the Plan
sets forth a list of the initial Participants in the Plan.

 

5. MAXIMUM AMOUNT OF BONUS POOL

The maximum amount of Transaction Bonuses that may be paid under the Plan shall
not exceed $1,119,000.00.

 

6. AMOUNT OF TRANSACTION BONUS

The Board shall determine the individual amount of each Participant’s
Transaction Bonus and the Board shall communicate such amount to each
Participant in his or her Bonus Agreement.

 

-2-



--------------------------------------------------------------------------------

7. CONDITIONS FOR PAYMENT AND PAYMENT OF TRANSACTION BONUS

 

  (a) If the conditions for payment set forth in the Plan are satisfied, subject
to Section 7(d) below, a Participant shall be entitled to receive from the
Company one hundred percent (100%) of his or her Transaction Bonus.

 

  (b) A Participant must remain continuously employed by the Company or a
subsidiary of the Company until the date that the Transaction Bonuses are paid
under Section 7(c) of the Plan in order to be eligible to be paid his or her
Transaction Bonus. Upon a termination of a Participant’s employment for any
reason prior to the date the Transaction Bonuses are paid hereunder, such
Participant shall no longer be a participant in the Plan and shall not be
entitled to receive any payment under the Plan.

 

  (c) The Company shall pay the Transaction Bonuses in cash to Participants as
soon as practicable following the Closing Date, but in no event later than the
first payroll cycle of the Company which follows the Closing Date, unless such
payroll cycle occurs within three (3) business days after the Closing Date, in
which case the Company shall pay the Transaction Bonuses as soon as practicable
following the Closing Date, but in no event later than the second payroll cycle
of the Company following the Closing Date; provided, however, that,
notwithstanding the foregoing, in no event shall the Transaction Bonuses be paid
later than thirty (30) days following the Closing Date.

 

  (d)

Anything in the Plan to the contrary not withstanding, if any payment or benefit
a Participant receives or is entitled to receive from the Company under the Plan
or otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payments shall be equal to the Reduced Amount. The Reduced Amount shall be
either (x) the largest portion of the Payments that would result in no portion
of the Payments being subject to the Excise Tax; or (y) the largest portion, up
to and including the total amount, of the Payments, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes and the Excise Tax (all computed at the highest applicable marginal
rate), results it the Participant’s receipt, on an after-tax basis, of the
greater amount of the Payments. The determination as to whether and to what
extent Payments are required to be reduced in accordance with the preceding
sentence shall be made at the Company’s expense by the Company’s independent
accountants (the “Outside Firm”). In the event of any mistaken underpayment or
overpayment under this Section 7(d), as determined by the Outside Firm, the
amount of such underpayment or overpayment shall forthwith be paid to the

 

-3-



--------------------------------------------------------------------------------

 

Participant or refunded to the Company, as the case may be, with interest at
120% of the applicable Federal rate provided for in Section 7872(f)(2) of the
Code. Any reduction in Payments required by this Section 7(d) shall be applied
as follows: first, reduction of cash payments, second, cancellation of
accelerated vesting of equity awards, and third, reduction of employee benefits.
In the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Participant’s stock awards.

 

8. GENERAL

 

  (a) TAX WITHHOLDING. The Company shall have the right to deduct from each
Transaction Bonus any federal, state or local income and/or payroll taxes
required by law to be withheld with respect to such payments.

 

  (b) SECTION 409A. The Plan and each Transaction Bonus are intended to be
exempt from the rules of Section 409A of the Code, and the Plan and each
Transaction Bonus shall be construed accordingly. Notwithstanding anything to
the contrary in the Plan or a Bonus Agreement, neither the Company, nor the
Board, nor any person acting on behalf of the Company or the Board, shall be
liable to any Participant or to any other person by reason of any acceleration
of income, or any additional tax, asserted by reason of the failure of a
Transaction Bonus to satisfy the requirements of Section 409A of the Code.

 

  (c) CLAIM TO TRANSACTION BONUSES AND EMPLOYMENT RIGHTS. Nothing in the Plan
shall confer on any Participant the right to continued employment with the
Company or any of its subsidiaries, or affect in any way the right of the
Company or any subsidiary of the Company to terminate the Participant’s
employment at any time, and for any reason. If earned, Transaction Bonuses
represent unfunded and unsecured obligations of the Company and a holder of any
right hereunder in respect of any earned Transaction Bonus shall have no rights
other than those of a general unsecured creditor to the Company.

 

  (d) NONTRANSFERABILITY; SUCCESSORS. A person’s rights and interests under the
Plan, including any amounts payable under the Plan, may not be assigned,
pledged, or transferred, except in accordance with the laws of descent and
distribution. The Plan, and the Company’s obligations hereunder, shall be
binding on any successor to the Company and references to the “Company” shall
mean the Company as hereinbefore defined and any successor to the Company.

 

  (e) EXPENSES. The expenses of administering the Plan shall be borne by the
Company.

 

-4-



--------------------------------------------------------------------------------

  (f) TITLES AND HEADINGS. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

  (g) GOVERNING LAW. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Transaction Bonus shall be
determined in accordance with the laws of the State of Delaware (without giving
effect to principles of conflicts of laws thereof) and applicable Federal law.

 

  (h) AMENDMENTS AND TERMINATION. The Board may from time to time amend, modify,
or discontinue the Plan or any provision hereof; provided, however, that no such
amendment to, or discontinuance, or termination of the Plan shall, without the
written consent of a Participant, adversely affect any rights of such
Participant with respect to his or her outstanding Transaction Bonus; and
further, provided, however, that following acceptance of shares of Company
common stock by Parent (as such term is defined in the Merger Agreement) in the
Offer (as such term is defined in the Merger Agreement), no amendment,
modification or termination of the Plan or any provision hereof or any
outstanding Transaction Bonus may be effected and any action in contravention of
the foregoing will be void and not given effect. The Plan shall automatically
terminate upon the earlier of (i) the completion of all payments under the terms
of the Plan or (ii) the termination of the Merger Agreement in accordance with
its terms.

 

-5-